DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 2020-06-26. It is noted, however, that applicant has not filed a certified copy of the 2050777-8 application as required by 37 CFR 1.55.


Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 07/24/2022. No claims have been amended. No claims have been added. Claim 7 has been canceled. Claims 17-18 and 20-21 were previously found allowable and claims 2-4 and 7-15 were previously objected to. Currently, claims 1-21 are pending.

Response to Arguments
1.	Applicant’s response, see pgs. 9-12, filed 07/24/2022, with respect to the rejection(s) of claim(s) 1-16 and 19 under 35 U.S.C. 103 as being unpatentable over Bellazzini (US 2015/0139390) and further in view of Hermann (US 2010/0139390), have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“…means for directly converting radiation…”, “…means for reading out an electrical signal…”, means for interconnecting each of the means…” and “…means for collecting charges…” in claim 19.
“…means for generating an image…” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	Structure for “…means for directly converting radiation…” is found in Applicant’s Specification at [00159] in the form of an imaging pixel.
	Structure for “…means for reading out an electrical signal…” is found in Applicant’s Specification at [00159] in the form of an readout pixel.
	Structure for “… means for interconnecting each of the means…” is found in Applicant’s Specification at [00146] in the form of a solder bump.	
	Structure for “…means for collecting charges…” is found in Applicant’s Specification at [00159] in the form of a charge collection electrodes.	
	Structure for “…means for generating an image…”is found in Applicant’s Specification at [00159] in the form of super resolution pixels.	

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 16 and 19 the prior art of record does not specifically disclose or reasonably suggest, a sensor unit, a method, and a sensor unit for a radiation detector comprising a readout substrate comprising of a plurality of readout pixels in a grid and connected imaging pixels. The imaging pixels further comprise of charge collection electrodes and a first and second imaging pixels wherein the second imaging pixels are shifted in a shifting direction relative to the first imaging pixels; and wherein the connection positions in relation to the charge collection electrodes are different between the first imaging pixels and the second imaging pixels. (Shown in Applicant’s Drawing at Fig. 4)
Claims 2-15, 17-18 and 20-21 are allowable for reasons of dependency.
The closest art of record teaches the following;
Bellazzini (Fig. 2) discloses collection pixels (Fig. 2; 22) having a hexagon plan shape, and are arranged to form a honeycomb pattern, in which each hexagon generally lies beside six hexagons, each having a side parallel to a respective side of first hexagon [0123].
Hermann teaches of hexagonal pixels P assembled in a honeycomb tessellation that utilizes an electrode system that fills the hexagonal area of a pixel P ([0087]; Fig. 12)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884